Citation Nr: 1212416	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO. 09-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. He was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Newark, New Jersey.

In April 2011, the Board issued a decision and remand concerning the issues on appeal. The Board denied the claim of an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, and remanded the claims of service connection for bilateral hearing loss and tinnitus. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). 

In an October 2011 Joint Motion for Partial Remand (JMPR), the Court vacated the Board's April 2011 decision, and remanded the claim of an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD. The parties agreed that the Court lacked jurisdiction with regard to the Veteran's claims of service connection for bilateral hearing loss and tinnitus, as they were remanded by the Board. The Court issued its order in November 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are REMANDED to the RO/Appeals Management Center (AMC). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment resulting in reduced reliability and productivity through such symptoms as isolation, impaired sleep, heightened arousal, avoidance of recreational and leisure activities, flashbacks, and mood swings. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through an August 2007 notice letter, which informed the Veteran of all required elements for service connection and how VA determines disability ratings. The letter also notified the Veteran of how VA determines effective dates. 

Although the Veteran was specifically notified of the requirements to establish entitlement to an increased rating and earlier effective date, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA treatment records. Additionally, the Veteran was provided with VA PTSD examinations in August 2007 and March 2010 to determine the symptoms and severity of the Veteran's PTSD. The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria. See Barr v. Nicholson, 21 Vet.App. 303 (2007). 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim. Essentially, all evidence available to VA that could substantiate the claim has been obtained. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Merits of the Claim

In November 2011, the Court vacated the Board's April 2011 decision and remanded the claim of entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD. In the October 2011 JMPR, the parties agreed that the Board's April 2011 decision inadequately addressed the Veteran's symptomatology as to his psychiatric disorder, to include PTSD, and how it related to the criteria for a higher rating. Consideration and discussion of these matters is provided below.

The Veteran was initially granted service connection for PTSD in a February 2004 rating decision. He was assigned an initial disability rating of 30 percent, effective August 15, 2003, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

In a July 2005 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective November 9, 2004, under Diagnostic Code 9411. 

In August 2007, the Veteran asserted that he was entitled to a higher rating for PTSD.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See Hart v. Mansfield, 21 Vet.App. 505 (2007). As the Veteran's claim was filed in August 2007, the Board's relevant focus is upon the evidence concerning the severity of his PTSD symptoms from August 2006 to the present.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

In August 2007, the Veteran was afforded a VA PTSD examination to determine the symptoms and severity of his PTSD. During the examination, he reported symptoms including nightmares, flashbacks, hypervigilance, easy startle reflex, depression with diminished interest in activities, poor energy level, poor concentration, poor sleep, isolation, and a "somewhat" distant relationship with his family. The Veteran reportedly experienced these symptoms for years. He also indicated that he remained married to his spouse of 38 years and continued to work, without any problems, in the plumbing supply industry. He stated that he was "generally" able to perform his occupational functions and denied having any problems at work.

The examiner noted that the Veteran was dressed casually and was cooperative during the examination. Mental status examination revealed a depressed mood and blunted affect. Speech was slow, but thought process and content were normal. No perceptual problems were indicated, and the Veteran denied suicidal or homicidal ideation. He was oriented to person, place, and time. Insight, judgment, and impulse control were fair. The Veteran reported that he spent most of his free time at home and that he was able to take care of his activities of daily living. While a GAF score of 50 was assigned, the examiner observed that the severity of the Veteran's disorder was "moderate."

With direct relevance as to the rating criteria, in August 2007 the Veteran was employed full time and was generally able to perform his job - specifically denying any problems at work. As to family relations, the examiner recorded the Veteran's subjective report as being "somewhat distant," but the Veteran reported that he remained married to his wife. These factors suggest that did not have an "inability" to establish a maintain effective relationships, which would warrant a 70 percent rating. The other factors supportive of a 70 percent rating were equally absent - there was no evidence of obsessional rituals which interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, or impaired impulse control.  

During an October 2007 VA mental health initial assessment, the Veteran acknowledged nightmares, flashbacks, difficulty sleeping, avoidance behavior, and isolation. However, he reported his nightmares and flashbacks were infrequent and occurred approximately once every two to three months. He denied any assaultiveness, suicidal ideation, homicidal ideation, or hallucinations. He also denied a depressed mood, anhedonia, paranoia, severe anxiety, and panic attacks. 

While the Veteran reported that he isolated himself from work, he also stated that he enjoyed his work. He said that he would "mind his business." While he reported that he would become angry, he denied having frequent anger episodes. The Veteran stated that he remained married to his wife for 38 years.  As to family relationships, which are relevant to the rating criteria, the Veteran reported that he was not close to his son, since the son had moved to some area out of state. 

On examination, the examining physician noted the Veteran was well-groomed, calm, cooperative, alert, and oriented to person, place, and time. His speech was fluid and his motor activity was normal. His thought process was goal-oriented. The Veteran described his mood as being "alright," although a constricted affect was noted by the examiner. An accompanying suicide risk assessment was negative for any ideation. A GAF score of 62 was assigned. 

The examining physician noted that the Veteran's PTSD symptoms were "infrequent," and that he had "no significant mood symptoms." She opined that the Veteran's psychiatric disorder did not require psychotropics, but psychotherapy was recommended. Subsequent VA treatment records through March 2010 do not indicate that the Veteran followed up on the physician's recommendations. There is also no evidence of any private psychiatric care or evaluation.

In a March 2010 VA PTSD examination report, the Veteran indicated that he continued to work full time in the plumbing supply business. He noted frequent mood swings marked by irritability, arguments, and fighting; however, he denied any involvement in physical altercations. He acknowledged frequent arguments, shouting matches, and conflict at work with his colleagues. He reported continued sleep disturbances, flashbacks and intrusive memories of combat, a heightened startle response, hypervigilence, avoidance of stimuli and cues that triggered memories of service, and a tendency to isolate himself. He denied any psychiatric treatment.

However, the examiner noted the Veteran was appropriately dressed and groomed. Mental status examination revealed calm motor activity, and appropriate mood and affect with respect to the content of the material discussed. While the examiner noted some belligerence and agitation, the Veteran's speech was normal, and there was no evidence of perceptual impairment or thought disorder. Thought content was appropriate. The Veteran denied suicidal or homicidal ideation. He was oriented to person, place, and time. Memory, concentration, abstract reasoning, judgment, impulse control, and insight were intact. 



During the VA examination, the Veteran reported his marriage of 40 years was stable, and he indicated that he relied on his wife for socialization. He related that he had distant relationships with his son and his brother, and he denied having any close friends. He indicated that he felt detached and estranged from others. Further relevant as to socialization evidence, he stated that he occasionally went out with his wife on weekends. He reported he spent most of his free time watching television, and had full independence with activities of daily living. 

The VA examiner opined that the Veteran displayed moderate PTSD symptoms. The physician further opined that the Veteran's demonstrated symptoms essentially similar in severity to the symptoms exhibited at his August 2007 VA examination. A GAF score of 50 was assigned. The examiner also acknowledged the Veteran's conflicts at work, but opined that the Veteran's symptoms did not prevent employment, as he continued to maintain his job.

The October 2011 JMPR noted the Board is required to provide an adequate statement of reasons or bases to explain why the Veteran's symptoms do not fit the criteria for a higher rating in cases involving claims for an increased rating. Mittleider v. West, 11 Vet.App. 181, 182 (1998) (per curiam order). See also Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002) ("The Secretary's use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each [V]eteran and disorder and the effect of those symptoms. . . ").

On remand, the Board was directed to "account for persuasive or unpersuasive evidence and provide sufficient reasons or bases for rejecting any material evidence favorable to a claimant." See Dalton v. Nicholson, 21 Vet.App. 23, 36 (2007); Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); 38 U.S.C.A. § 7104(d)(1). 




In the October 2011 JMPR, the parties agreed that the Board erred in not providing consideration of whether the Veteran experienced impairment with deficiencies in most areas as outlined by the criteria for a 70 percent rating under Diagnostic Code 9411. The parties also agreed that the Board should consider any occupational impairment, including "difficulty in adapting to stressful circumstances (including work or a worklike setting)." 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence indicates that the Veteran warrants a 50 percent rating, but no higher, for his service-connected psychiatric disorder to include PTSD. A 50 percent rating is appropriate where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 70 percent rating, the Veteran must have symptoms of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. 

The Veteran's disorder has not manifested symptoms which result in an "inability" to establish and maintain effective relationships such as would warrant a 70 percent rating. During the appellate period, the Veteran exhibited some occupational and social impairment with reduced reliability and productivity. During the August 2007 VA examination, the Veteran reported was married for 38 years; however, he had a distant relationship with family members, including his son and his brother. While he noted during the March 2010 VA examination that he had no close friendships, he had distant relationships with family members; relied on his wife for socialization and would continue to go out with her occasionally on weekends. 

The Veteran has not exhibited occupational and social impairment in most areas, such as work, family relations, judgment, thinking, and mood. As to work, the Veteran has continued full-time employment. Although the Veteran reported periods of irritability and frequent arguments, these reports do not amount to "impaired impulse control such as unprovoked irritability with periods of violence" as warrant a 70 percent rating. Id., (italics added). 

As to family relationships, the Veteran has maintained a marriage to his wife for over 40 years. While he was recently reported to have relied upon his wife for socialization, he nonetheless is reported to occasionally go out with her on weekends. He denied suicidal ideations throughout the appellate period. He acknowledged that he remained independent in his activities of daily living and he maintained his personal appearance and hygiene. His speech was logical and coherent throughout the appellate period.. The VA examiner specifically opined that the Veteran's symptoms did not prevent employment. Therefore, the Veteran's disorder does not warrant an increased rating of 70 percent.

In the October 2011 JMPR, the parties noted the Board incorrectly determined that the Veteran's GAF score ranges from 50 to 62 appeared to indicate "moderate" psychiatric symptoms. The parties noted that a GAF score of 50 represents "serious symptoms or any serious impairment in social or occupational functioning" pursuant to the DSM-IV.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. 

The VA examiners' use of these descriptive terms is not dispositive of the rating that should be assigned, but it is probative evidence to assist in making this determination. 38 C.F.R. §§ 4.2, 4.6. The Veteran was assigned GAF scores of 50 in the August 2007 and March 2010 VA examinations; however, the assigned scores were inconsistent with the examiners' findings. Both examination reports noted the Veteran had no suidical ideation and he was able to maintain full-time employment throughout the appellate period. The Veteran did report that he had no close friends; however, he also reported that he socialized with his wife's friends on occasion. Additionally, he maintained over 40 years of marriage to his wife. The March 2010 VA examiner described the Veteran's symptoms as "moderate" and "essentially similar" in severity to the symptoms demonstrated in the August 2007 VA examination. He did not indicate the Veteran's symptoms were "severe," as contemplated by the assignment of a GAF score of 50. Therefore, the GAF scores of 50 are not dispositive in and of themselves, without recourse to the other probative evidence.

Accordingly, the Board finds that the evidence does not support an evaluation in excess of 50 percent for PTSD. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet.App. 111 (2008). The Veteran's disability level and symptomatology, including suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances, are directly contemplated by the rating criteria for a 50 percent rating for PTSD, and additional problems such as disturbances in motivation and mood, isolation, impaired sleep, heightened arousal, avoidance of recreational and leisure activities, and mood swings, are contemplated by the schedular rating criteria corresponding to assignment of ratings of 50 percent and under. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet.App. at 115.

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 50 percent for PTSD is warranted, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

In April 2011, the Board remanded the claims of entitlement to service connection for bilateral hearing loss and tinnitus for additional development. The remand directed the AMC/RO to issue a supplemental statement of the case (SSOC) following compliance with the Board's remand directives. No SSOC was issued. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998). Upon remand, an SSOC must be associated with the claims file before it is returned to the Board.

Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the RO on the basis of any additional evidence associated with the record, including May 2011 VA examination results. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


